Title: To Thomas Jefferson from Isaac Briggs, 24 February 1823
From: Briggs, Isaac
To: Jefferson, Thomas


My dear Friend,
Richmond
2nd mo. 24th 1823.
Permit me to introduce to thee my young friend Herman Boye. He is by birth a Dane, very modest and unassuming, yet possessing a handsome stock of science. He has been appointed to complete the map of Virginia left unfinished by Wood, and I think the appointment a good one. I need not say more, as he will present himself to thy observation.I will speak now of myself. The Board of Public Works are called to meet on the 7th of April next for the purpose of choosing a Principal Engineer. I am a candidate for that place. Although I have been heretofore in the service of the Board, yet I believe that a testimonial from thee, in my favor, would be of great use to me. If thou should think it proper to give me such a testimonial, and canst do it in the course of next month, be pleased to address it to James Pleasants junior, President of the Board of Public Works, and send it by mail, under cover to me, at “Sandy Spring, Maryland”.Accept my salutations of veneration, respect and affection.Isaac Briggs